
	
		II
		110th CONGRESS
		2d Session
		S. 3131
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2008
			Mrs. Feinstein (for
			 herself and Mr. Stevens) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Commodity Exchange Act to ensure the
		  application of speculation limits to speculators in energy markets, and for
		  other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Oil Speculation Control Act of
			 2008.
		2.Definition of institutional
			 investor
			(a)DefinitionSection 1a of the Commodity Exchange Act (7
			 U.S.C. 1a) is amended—
				(1)by redesignating
			 paragraphs (22) through (34) as paragraphs (23) through (35), respectively;
			 and
				(2)by inserting
			 after paragraph (21) the following:
					
						(22)Institutional investorThe term institutional
				investor means a long-term investor in financial markets (including
				pension funds, endowments, and foundations) that—
							(A)invests in energy commodities as an asset
				class in a portfolio of financial investments; and
							(B)does not take or make physical delivery of
				energy commodities on a frequent basis, as determined by the
				Commission.
							.
				(b)Conforming
			 amendments
				(1)Section
			 13106(b)(1) of the Food, Conservation, and Energy Act of 2008 is amended by
			 striking section 1a(32) and inserting section
			 1a.
				(2)Section
			 402(d)(1)(B) of the Legal Certainty for Bank Products Act of 2000 (7 U.S.C.
			 27(d)(1)(B)) is amended by striking section 1a(33) and inserting
			 section 1a.
				3.Inspector
			 GeneralSection 2(a) of the
			 Commodity Exchange Act (7 U.S.C. 2(a)) is amended by adding at the end the
			 following:
			
				(13)Inspector
				General
					(A)OfficeThere
				shall be in the Commission, as an independent office, an Office of the
				Inspector General.
					(B)AppointmentThe
				Office shall be headed by an Inspector General, appointed in accordance with
				the Inspector General Act of 1978 (5 U.S.C. App.).
					(C)CompensationThe
				Inspector General shall be compensated at the rate provided for level IV of the
				Executive Schedule under section 5315 of title 5, United States Code.
					(D)AdministrationThe
				Inspector General shall exert independent control of the budget allocations,
				expenditures, and staffing levels, personnel decisions and processes,
				procurement, and other administrative and management functions of the
				Office.
					.
		4.Trading
			 practices review with respect to index traders, swap dealers, and institutional
			 investorsSection 4 of the
			 Commodity Exchange Act (7 U.S.C. 6) is amended by adding at the end the
			 following:
			
				(e)Trading
				practices review with respect to index traders, swap dealers, and institutional
				investors
					(1)Review
						(A)In
				generalNot later than 30 days after the date of enactment of
				this subsection, the Commission shall carry out a review of the trading
				practices of index traders, swap dealers, and institutional investors in
				markets under the jurisdiction of the Commission—
							(i)to ensure that
				index trading is not adversely impacting the price discovery process;
							(ii)to determine
				whether different practices or regulations should be implemented; and
							(iii)to gather data
				for use in proposing regulations to limit the size and influence of
				institutional investor positions in commodity markets.
							(B)Emergency
				authorityFor the 60-day period described in subparagraph (A), in
				accordance with each applicable rule adopted under section 5(d)(6), the
				Commission shall exercise the emergency authority of the Commission to prevent
				institutional investors from increasing the positions of the institutional
				investors in—
							(i)energy commodity
				futures; and
							(ii)commodity future
				index funds.
							(2)ReportNot
				later than 30 days after the date described in paragraph (1)(A), the Commission
				shall submit to the appropriate committees of Congress a report that contains
				recommendations for such legislation as the Commission determines to be
				necessary to limit the size and influence of institutional investor positions
				in commodity
				markets.
					.
		5.Bona fide
			 hedging transactions or positionsSection 4a(c) of the Commodity Exchange Act
			 (7 U.S.C. 6a(c)) is amended by striking (c) No rule and
			 inserting the following:
			
				(c)Bona fide
				hedging transactions or positions
					(1)Definition of
				bona fide hedging transaction or positionThe term bona
				fide hedging transaction or position means a transaction or position
				that represents a hedge against price risk exposure relating to physical
				transactions involving an energy commodity.
					(2)Application
				with respect to bona fide hedging transactions or positionsNo
				rule
					.
		6.Speculation
			 limits relating to speculators in energy marketsSection 4a of the Commodity Exchange Act (7
			 U.S.C. 6a) is amended by adding at the end the following:
			
				(f)Speculation
				limits relating to speculators in energy markets
					(1)Definition of
				speculatorIn this subsection, the term speculator
				includes any institutional investor or investor of an investment fund that
				holds a position through an intermediary broker or dealer.
					(2)Enforcement of
				speculation limitsThe Commission shall enforce speculation
				limits with respect to speculators in energy
				markets.
					.
		7.Large trader
			 reporting with respect to index traders, swap dealers, and institutional
			 investorsSection 4g of the
			 Commodity Exchange Act (7 U.S.C. 6g) is amended by adding at the end the
			 following:
			
				(g)Large trader
				reporting with respect to index traders, swap dealers, and institutional
				investors
					(1)In
				generalEach recordkeeping and reporting requirement under this
				section relating to large trader transactions and positions shall apply to
				index traders, swaps dealers, and institutional investors in markets under the
				jurisdiction of the Commission.
					(2)Promulgation of
				regulationsAs soon as practicable after the date of enactment of
				this subsection, the Commission shall promulgate regulations to establish
				separate classifications for index traders, swaps dealers, and institutional
				investors—
						(A)to enforce the
				recordkeeping and reporting requirements described in paragraph (1); and
						(B)to enforce
				position limits and position accountability levels with respect to energy
				commodities under section
				4a(f).
						.
		8.Institutional
			 investor speculation limits
			(a)Core principles
			 applicable to significant price discovery contractsSection
			 2(h)(7)(C)(ii)(IV) of the Commodity Exchange Act (7 U.S.C. 2(h)(7)(C)(ii)(IV))
			 is amended by inserting after speculators the following:
			 (including institutional investors that do not take delivery of energy
			 commodities and that hold positions in energy commodities through swaps dealers
			 or other third parties).
			(b)Core Principles
			 for Contract MarketsSection 5(d)(5) of the Commodity Exchange
			 Act (7 U.S.C. 7(d)(5)) is amended by inserting after speculators
			 the following: (including institutional investors that do not take
			 delivery of energy commodities and that hold positions in energy commodities
			 through swaps dealers or other third parties).
			
